Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al (2020/0279881).
In regard to claim 1 Jin discloses a time-of-flight sensor, configured to operably capture a three-dimensional (3D) image of an object (Jin Figs 1-2 and 11-12), the time-of-flight sensor comprising:
a light source, which is configured to operably emit projection light pulses at the object according to a projection signal (Jin Fig. 1 and pars 27-31 note light source 1 which emits light and timing controller 3 which controls the timing of light pulses, also note Fig. 15 and pars 140-141 illustrating light pulse timing according to projection signal EL);
an array of a plurality of pixel circuits, wherein each of the pixel circuits is configured to operably accumulate image charges in response to reflection light pulses which are light pulses of the projection light pulses reflected from the object, and store a first sum of a plurality of first portions of the image charges and a second sum of a plurality of second portions of image charges according to the projection signal over a plurality of accumulation periods (Jin Fig. 2 and pars 32-39 note active pixel array 10, also note Fig. 12A-B and pars 123-126 note pixels P1 and P2 each comprising a pixel circuit as illustrated in Fig. 11 for storing portions of image charges, finally note Fig. 15 and pars 140-142 for accumulating charges over accumulation periods); and
a processing circuit (Jin Fig. 11), which is coupled to the array of the pixel circuits and includes :
a first readout circuit, which is configured to operably calculate the first sum of the first portions of the image charges (Jin Fig. 11 and pars 121-122 note readout circuit RO1); and
a second readout circuit, which is configured to operably calculate the second sum of the second portions of the image charges (Jin Fig. 11 and pars 121-122 note readout circuit RO2);
wherein the first readout circuit and the second readout circuit simultaneously calculate the first sum of the first portions of the image charges and the second sum of the second portions of the image charges to generate a distance information signal of the 3D image of the object (Jin Fig. 15 and pars 146-148 note calculating the charge amount from RO1 and Ro2 and determining distance information using the charge amounts);
wherein in each of the accumulation periods, the first portion of the image charges are accumulated in the pixel circuit during a first time period, and the second portion of the image charges are accumulated in the pixel circuit during a second time period, wherein the first time period and the second time period are both within said each accumulation period and the second time period is directly following the first time period (Jin Fig. 15 and pars 140-148 note application of high voltage to PGA_0 as a first time period and application of high voltage to PGB_180 as the second time period which immediately follows the first time period, also note the start of one optical pulse ‘EL’ to the start of the next optical pulse as an accumulation period).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Jin further discloses that the pixel circuit includes:
a photodiode, which is configured to operably accumulate the image charges in the accumulation periods in response to the reflection light pulse (Jin Fig. 11 and pars 120-122 note photodiode PD also note corresponding description for Fig. 4 in pars 50-64 particularly par. 55);
a first storage unit, which is configured to operably store the first sum of the first portions of the image charges, wherein the first sum of the first portions of the images charges is a sum of the first portions of the image charges over the accumulation periods (Jin Fig. 11 and pars 120-122 note storage transistor CX1 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56);
a first transfer switch, which is coupled between the photodiode and the first storage unit, and is configured to operably transfer the first portions of the image charges from the photodiode to the first storage unit over the accumulation periods according to the projection signal (Jin Fig. 11 and pars 120-122 note photogate transistor PX1 and capture transistor TGX1 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56);
a first output transistor, which is coupled to the first storage unit, and is configured to operably transfer the first sum of the first portions of the image charges from the first storage unit to the first readout circuit (Jin Fig. 11 and pars 120-122 note capture transistor TX1 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56);
a second storage unit, which is configured to operably store the second sum of the second portions of the image charges, wherein the second sum of the second portions of the image charges is a sum of the second portions of the image charges over the accumulation periods (Jin Fig. 11 and pars 120-122 note storage transistor SG2/CX2 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56);
a second transfer switch, which is coupled between the photodiode and the second storage unit, and is configured to operably transfer the second portions of the image charges from the photodiode to the second storage unit over the accumulation periods according to the projection signal (Jin Fig. 11 and pars 120-122 note photogate transistor PX2 and capture transistor TGX2 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56); and
a second output transistor, which is coupled to the second storage unit, and is configured to operably transfer the second sum of the second portions of the image charges to the second readout circuit (Jin Fig. 11 and pars 120-122 note capture transistor TX2 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 56).  

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Jin further discloses that the pixel circuit includes:
a first reset transistor, which is coupled to a first readout node between the first output transistor and the first readout circuit, and is configured to operably reset charges accumulated at the first readout node (Jin Fig. 11 and pars 120-122 note reset transistor RX1 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 59); and
a second reset transistor, which is coupled to a second readout node between the second output transistor and the second readout circuit, and is configured to operably reset charges accumulated at the second readout node (Jin Fig. 11 and pars 120-122 note reset transistor RX2 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 59). 

In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Jin further discloses that the first transfer switch includes two first transfer transistors connected in series; and wherein the second transfer switch includes two second transfer transistors connected in series (Jin Fig. 11 and pars 120-122 note transfer switches comprises both photogate transistors PX1-2 and capture transistors TGX1-2 note corresponding description for Fig. 4 in pars 50-64 particularly par. 56). 

In regard to claim 5 refer to the statements made in the rejection of claim 2 above. Jin further discloses that the first storage unit includes a first storage transistor and the second storage unit includes a second storage transistor (Jin Fig. 11 and pars 120-122 note storage elements CX1 and CX2/SG2 are transistors note corresponding description for Fig. 4 in pars 50-64 particularly par. 56). 

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Jin further discloses that the first time period and the second time period are both 50% of said each accumulation period and the second time period is directly following the first time period (Jin Fig 15 and pars 140-148 note PGA_0 and PGB_180 high voltage periods are each 50% of the total accumulation period and PGB_180 directly follows PGA_0). 

In regard to claim 7 refer to the statements made in the rejection of claim 2 above. Jin further discloses that the pixel circuit further includes a photodiode reset transistor, which is coupled to the photodiode, and is configured to operably reset charges accumulated in the photodiode after the plurality of accumulation periods (Jin Fig. 11 and pars 120-122 note overflow transistor OX also note corresponding description for Fig. 4 in pars 50-64 particularly pars. 63-64). 

In regard to claim 8 refer to the statements made in the rejection of claim 2 above. Jin further discloses that the first transfer control signal which controls the first transfer switch is in-phase with the projection signal (Jin Fig. 15 and pars 140-148 note high voltage is applied to PGA_0 during the operation of the light source EL and is thus “in phase” with the projection signal). 

Claims 11-15 relate to a method for controlling a time of flight sensor corresponding to the sensor of claims 1-8 above. Refer to the statements made in regard to claims 1-8 above for the rejection of claims 11-15 which will not be repeated here for brevity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Boutaud (2020/018834).
In regard to claim 9 refer to the statements made in the rejection of claim 3 above. Jin further discloses that the first readout circuit includes:
a first source follower, which is coupled to the first readout node, and is configured to convert the first sum of the first portions of the image charges to a first readout signal (Jin Fig. 11 and pars 120-122 note amplification transistor SF1 note corresponding description for Fig. 4 in pars 50-64 particularly par. 60);
a first row selection transistor, which is coupled to the first source follower, and is configured to operably transfer the first readout signal to a first counter (Jin Fig. 11 and pars 120-122 note selection transistor SX1 note corresponding description for Fig. 4 in pars 50-64 particularly par. 61); and
a second source follower, which is coupled to the second readout node, and is configured to convert the second sum of the second portions of the image charges to a second readout signal (Jin Fig. 11 and pars 120-122 note amplification transistor SF2 note corresponding description for Fig. 4 in pars 50-64 particularly par. 60); and
a second row selection transistor, which is coupled to the second source follower, and is configured to operably transfer the second readout signal to a second counter (Jin Fig. 11 and pars 120-122 note selection transistor SX1 note corresponding description for Fig. 4 in pars 50-64 particularly par. 61).
Jin further discloses a counter circuit for calculating readout signals (Jin Fig. 2 and pars 37-38 note analog to digital converter ADC 70 for calculating readout signals). It is noted that Jin does not explicitly disclose that the counter circuit comprises first and second counters coupled to the first and second row selection transistors. 
However, Boutaud discloses a time of flight sensor in which a readout circuit includes first and second counters coupled to first and second selection transistors (Boutaud Fig. 8 and pars 141 note plural ADCs 804a-c). 
It is therefore considered obvious that one of ordinary skill in the art, before the effective filing date of the invention, would have recognized the advantage of incorporating plural counters as taught by Boutaud  in the readout circuits of Jin in order to measure a signal for each readout circuit as suggested by Boutaud (Boutaud par. 141). One would further expect the invention of Jin to incorporate separate counters for each readout circuit in this manner as the distance measurement of Jin requires comparing the measurements from each readout circuit (Jin par. 148). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Wang (2017/0097414).
In regard to claim 10 refer to the statements made in the rejection of claim 3 above. Jin discloses the use of a reset transistors (Jin Fig. 11 and pars 120-122 note reset transistors RX1 and RX2 also note corresponding description for Fig. 4 in pars 50-64 particularly par. 59). It is noted that Jin does not disclose a two state signal having a reset state for resetting accumulated charges and a disable state to disable readout. 
However, Wang discloses a time of flight sensor that is operable in a plurality of states based upon a multistate signal provided to a reset transistor (Wang figs. 4-5 and pars 57-71 note reset signal line RST) , the state may be a first state used to reset accumulated charges in a first operating state (Wang fig. 71 note linear mode where pixel cells are reset after being read out), the state may also be a second state used to disable readout (Wang pars. 43 and 64 note pixels may be disabled due to range gating, also note pixels are disabled by being reset). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a multi-state reset signal for both resetting and disabling imager pixels as taught by Wang in the invention of Jin in order to gain the advantage of increased ranging accuracy by the removal of signals caused by difficult conditions as suggested by Wang (Wang par. 43). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210368123 A1	Watanabe; Takashi et al.
US 20200256991 A1	KIM; Dae-yun et al.
US 20190208150 A1	JIN; YOUNG-GU et al.
US 20160344965 A1	GRAUER; Yoav et al.
US 20160181298 A1	Wan; Chung Chun et al.
US 20150130904 A1	Bae; Kwang Hyuk et al.
US 20130119438 A1	KIM; Woo Joo et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423